Citation Nr: 1620635	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-21 366	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder.

2. Entitlement to service connection for a respiratory disorder including chronic obstructive pulmonary disease (COPD) and diminished breathing, to include as due to asbestos exposure.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and due to herbicide exposure.

4. Entitlement to service connection for sleep apnea, to include as due to herbicide exposure and asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that the Veteran had also perfected an appeal for entitlement to service connection for PTSD and tinnitus in the August 2008 decision.  However, the RO granted those claims in a September 2012 rating decision, and they are therefore no longer before the Board.

Although the Veteran applied for benefits on account of diminished breathing, a review of the Veteran's private treatment records from Dr. D.L. reveals that the Veteran has a February 2007 diagnosis of COPD.  According to Clemons v. Shinseki, 23 Vet. App. 1 (2009), disability claims should be construed to include any disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  As such, although the issue certified to the Board was diminished breathing due to asbestos exposure, the Board has re-characterized the issue on appeal to include the Veteran's diagnosis of COPD.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Seattle, Washington in April 2015.  A transcript of this hearing has since been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that while the Veteran's VA treatment records through April 2012 from the Mount Vernon VA Community-Based Outpatient Clinic (CBOC) and Seattle VA Medical Center (VAMC) have been associated with the claims file, more recent records are still outstanding.  Moreover, at his April 2015 hearing the Veteran indicated that he is currently receiving Social Security Administration (SSA) benefits related to the disabilities on appeal, and these records are also outstanding.  

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, remand of this claim is required for the collection of any outstanding VA treatment and SSA records.

Additionally, as noted above, the Veteran and his spouse testified at a hearing in April 2015.  At this hearing the Veteran submitted the following theories of service connection: (1) sleep apnea, to include as secondary to asbestos exposure; (2) hypertension secondary to service-connected PTSD; (3) diminished breathing secondary to asbestos exposure; and (4) direct service connection for his bilateral hip condition.  However, on his November 2012 formal appeal and a February 2016 brief submitted by his representative the Veteran raised the following additional theories of entitlement: (1) hypertension to include as due to herbicide exposure; and (2) sleep apnea as due to herbicide exposure.  Private and VA treatment records confirm that the Veteran has current diagnoses of sleep apnea, hypertension, COPD, and a bilateral hip condition.

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, as a VA examination has not yet been conducted for any of the disabilities on appeal, remand is also required for the provision of medical etiology opinions.

However, because the Veteran has advanced a theory of entitlement to sleep apnea and hypertension on the basis of herbicide exposure, before remanding these claims for etiology opinions, the Board must address whether there is any evidence of record that the Veteran has been exposed to herbicides.  For the reasons below, the Board finds that there is affirmative evidence of record that the Veteran was not exposed to herbicides, and therefore etiology opinions for service connection due to herbicide exposure are not warranted here.


The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. §§ 3.307(a)(6)(ii). 

In connection with a separate claim for prostate cancer that is not currently on appeal, the Veteran asserted that he was exposed to herbicide aboard the U.S.S. Kearsage and U.S.S. Hornet.  In his February 2008 lay statement he indicates that 55 gallon drums of Agent Orange were stored on the hangar deck, that during lunch the Veteran used to sit on the drums, and that some of the drums were leaking.  After the AOJ contacted the Veteran in September 2010, the Veteran clarified that he had not set foot on the Republic of Vietnam during service.  Moreover, to date the Veteran has not asserted that he served on the inland waters of Vietnam.

The Veteran's personnel records reveal that he served from September 1965 to August 1969, during the Vietnam Era.  38 C.F.R. § 3.2(f).  They also confirm that he served aboard the U.S.S. Kearsage and U.S.S. Hornet.  A response from the Joint Service Records Research Center (JSRRC) confirmed that each vessel served in the official waters of Vietnam through various periods in 1966, 1968, and 1969, but could provide no conclusive proof of in-country service in Vietnam.  In compliance with the duty to assist procedures with regard to claims of herbicide exposure in the VA Adjudication Procedures Manual (VA Manual), the AOJ issued the Veteran a March 2011 letter explaining that it needed evidence that the Veteran served or docked to the shore of Vietnam or the inland waterways of Vietnam.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, para. 1(k).  The Veteran did not reply.  Moreover, in a May 2009 memorandum that was associated with the claims file in February 2012, the JSRRC has confirmed that there is no evidence that indicates that either Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  See id.  While the Board acknowledges that the Veteran is competent to submit that there were oil drums aboard the U.S.S. Kearsage and U.S.S. Hornet, that he sat on those oil drums, and that some of them were leaking, he is not competent to state that they liquid they contained was Agent Orange because there is no evidence he has a scientific background, and the May 2009 JSRRC memorandum provides highly probative evidence to the contrary. 

Accordingly, there is affirmative evidence of record indicating that the Veteran was not exposed to herbicides.  Although the Board acknowledges that the Veteran is certainly not precluded from the submitting further evidence of herbicide exposure in the future, and that the Veteran may still assert service connection for hypertension and sleep apnea on a direct basis, the Board finds that an etiology opinion as to hypertension and sleep apnea due to herbicide exposure is not required at this time.

As for the Veteran's claim of asbestos exposure, in April 2015 the Veteran testified that he was a boiler tender in the Navy, and that ship he worked on had asbestos.  He also testified that crawled inside the boilers of the ship to clean them, and that there was a lot of dust and carbon, requiring him to wear a cloth mask.  As there is nothing in the Veteran's personnel records to the contrary, the Board finds that the Veteran's testimony is competent and credible, and concedes that the Veteran may have been exposed to asbestos during service.  Accordingly, on remand, an etiology opinion as to the Veteran's sleep apnea and respiratory disorder to include COPD is required.

Accordingly, the case is REMANDED for the following action:


1. Obtain the Veteran's VA treatment records from April 2012 onwards and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Obtain the Veteran's SSA records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3. Schedule the Veteran for a VA examination with the appropriate clinician for his bilateral hip disorder, respiratory disorder, hypertension, and sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's bilateral hip condition began during active service; or (2) is related to an incident of service.

ii. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's respiratory disorder to include COPD began during active service; (2) is related to an incident of service; or (3) was directly caused asbestos exposure. 

iii. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's hypertension began during active service; (2) is related to an incident of service; (3) began within one year after discharge from active service.

iv. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of his service-connected PTSD.

v. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected PTSD during the appeal period.

vi. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's sleep apnea began during active service; (2) is related to an incident of service; or (3) was directly caused asbestos exposure. 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




